13‐1642‐cv
     Pricewaterhousecoopers, L.L.P. et al. v. Jitendra Bhatia, et al.


 1                                                In the
 2                  United States Court of Appeals
 3                                For the Second Circuit
 4                                               ________
 5
 6                                        AUGUST TERM 2013
 7                                         No. 13‐1642‐cv
 8
 9        JITENDRA BHATIA, KISHANCHAND BHATIA, JAYSHREE BHATIA,
10    MANDAKINI GAJARIA, ABN AMRO LIFE S.A., BAHIA DEL RIO S.A.,
11        BEVINGTON MANAGEMENT, LTD., CALWELL INVESTMENT S.A.,
12         DIAMOND HILLS INC., HEDGE STRATEGY FUND LLC, KIVORY
13    CORPORATION, MIGUEL LOMELI, NORTH CLUB, INC., MORNING MIST
14     HOLDINGS LIMITED, PFA PENSION  A/S, TAURUS THE FOURTH LTD.,
15     ZENN ASSETS HOLDING, LTD., CARLOS MATTOS, CHANDRASHEKAR
16       GUPTA, DEEPA GUPTA, ULRICH BLASS, ROBERTO CIOCI, SANDRA
17      MARCHI CIOCI, JOHN PAUL DOUGHERTY, E. THOMAS DOUGHERTY
18       NOVELLA, MUNIANDY NALAIAH, LILA NEEMBERRY, PETER A. & 
19   RITA M. CARFAGNA IRREVOCABLE CHARITABLE REMAINDER UNITRUST,
20   MOSHE PODHORZER, R. WICKNESWARI V. RATNAM, ENRIQUE SANTOS,
21   ENRIQUE SANTOS CALDERON, JACQUELINE URZOLA, JOSEFINA SANTOS
22    URZOLA, FELIPE J. BENAVIDES, FUNDACION VIRGILIO BARCO, DAVID
23    HOPKINS, CATALINA MEJIA, CESAR MEJIA MEJIA, R.M. RADEMAKER,
24   THE ALPHA AND OMEGA PARTNERSHIP, LP, RICHMON COMPANY LTD.,
25   POSITANO INVESTMENT LTD., PACIFIC WEST HEALTH MEDICAL CENTER
26     INC. EMPLOYEES RETIREMENT TRUST, ON BEHALF OF ITSELF, PACIFIC
27   WEST HEALTH MEDICAL CENTER INC. EMPLOYEES RETIREMENT TRUST,
28   ON BEHALF OF ALL OTHERS SIMILARLY SITUATED, SHIMON LAOR, DAVID
29     I. FERBER, FRANK E. PIERCE, FRANK E. PIERCE IRA, NADAV ZOHAR, 
30      ON BEHALF OF THEMSELVES AND ALL OTHERS SIMILARLY SITUATED,
31   RONIT ZOHGR, FAIRFIELD SENTRY LTD., HEADWAY INVESTMENT CORP.,
32         BPV FINANCE (INTERNATIONAL) LTD., JOSE ANTONIO PUJALS,
33       INDIVIDUALLY AND IN THEIR REPRESENTATIVE CAPACITIES FOR ALL
                                                          No. 13‐1642‐cv 




 1   THOSE SIMILARLY SITUATED, ROSA JULIETA A DE PUJALS, INDIVIDUALLY
 2    AND IN THEIR REPRESENTATIVE CAPACITIES FOR ALL THOSE SIMILARLY
 3     SITUATED, MARIDOM LIMITED, A FOREIGN CORPORATION, RICARDO
 4     LOPEZ, STANDARD CHARTERED BANK INTERNATIONAL (AMERICAS)
 5   LIMITED, STANCHART SECURITIES INTERNATIONAL, INC., MARIA AKRIBY
 6    VALLADOLID, RICARDO RODRIGUEZ CASO, WONG YUK HING DE LOU,
 7   MOISES LOU MARTINEZ, JOAQUINA TERESA BARBACHA HERRERO, SAND
 8       OVERSEAS LIMITEDSAND OVERSEAS LIMITED, BLOCKBEND LTD,
 9     EASTFORK ASSETS LTD, GERICO INVESTMENTS, INC., ALICIA GAVIRIA
10      RIVERA, EDUARDO CHILD ESCOBAR, MAILAND INEVSTMENT INC., 
11    ARJAN MOHANDAS BHATIA, TRADWAVES, LTD., PARASRAM DARYANI,
12       NEELAM P. DARYANI, VIKAS P. DARYANI, NIKESH P. DARYANI,
13        ASHOKKUMAR DAMODARDAS RAIPANCHOLIA, PRERNA VINOD
14    UTTAMCHANDANI, KISHIN MOHANDAS BHATIA, SURESH M. BHATIA,
15           BHARAT MOHANDAS, AARVEE LTD., KISHU NATHURMAL
16     UTTAMCHANDANI, VANDNA PATEL, RAJESHKUMAR DAMODARDAS
17   RAIPANCHOLIA, DILIP DAMODARDAS RAIPANCHOLIA,RAJENDRAKUMAR
18       PATEL, SECURITIES & INVESTMENT COMPANY BAHRAIN, HAREL
19         INSURANCE COMPANY, LTD., AXA PRIVATE MANAGEMENT, 
20   ST. STEPHEN’S SCHOOL, PACIFIC WEST HEALTH MEDICAL CENTER, INC.
21      EMPLOYEE’S RETIREMENT TRUST, PASHA S. ANWAR, ON BEHALF OF
22    THEMSELVES AND ALL OTHERS SIMILARLY SITUATED INVESTORS IN THE
23   GREENWICH SENTRY, L.P. PRIVATE INVESTMENT LIMITED PARTNERSHIP,
24   JULIA ANWAR, ON BEHALF OF THEMSELVES AND ALL OTHERS SIMILARLY
25       SITUATED INVESTORS IN THE GREENWICH SENTRY, L.P. PRIVATE
26        INVESTMENT LIMITED PARTNERSHIP, INTERAMERICAN TRUST, 
27   ELVIRA 1950 TRUST, BONAIRE LIMITED, CARLOS GAUCH, WALL STREET
28          SECURITIES, S.A., BANCO GENERAL, S.A., HARVEST DAWN
29     INTERNATIONAL INC., EL PRADO TRADING, OMAWA INVESTMENT
30     CORPORATION, CARMEL VENTURES LTD., TRACONCORP, BLYTHEL
31     ASSOCIATED CORP., MARREKESH RESOURCES, CENTRO INSPECTION
32         AGENCY, KALANDAR INTERNATIONAL, LANDVILLE CAPITAL




                                    2
                                                         No. 13‐1642‐cv 




 1   MANAGEMENT S.A., 20/20 INVESTMENTS, AXA PRIVATE MANAGEMENT
 2   DIVERSIFIED INVESTMENTS ASSOCIATES CLASS A UNITS, ABR CAPITAL
 3   FIXED OPTION/INCOME STRATEGIC FUND LP, HAREL INVESTMENT AND
 4     FINANCIAL SERVICES LTD ., GOPAL BHATIA, THE KNIGHT SERVICES
 5   HOLDINGS LIMITED, ON BEHALF OF ITSELF AND ALL OTHERS SIMILARLY
 6                               SITUATED,
 7
 8                         Plaintiffs‐Appellees,
 9
10                                  v.
11
12        CORINA NOEL PIEDRAHITA, WALTER M. NOEL, JR., ANDRES
13       PIEDRAHITA, JEFFREY TUCKER, AMIT VIGAYVERGIA, FAIRFIELD
14    HEATHCLIFF CAPITAL LLC, YANKO DELLAW SCHIAVA, PHILIP TOUB,
15    LOURDES BARRENECHE, CORNELIS BOELE, VIANNEY DʹHENDECOURT,
16    HAROLD GREISMAN, JACQUELINE HARARY, DAVID HORN, RICHARD
17     LANDSBERGER, DAVID LIPTON, JULIA LUONGO, MARK MCKEEFRY,
18     MARIA TERESA PULIDO MENDOZO, CHARLES MURPHY, SANTIAGO
19    REYES, ANDREW SMITH, FAIRFIELD GREENWICH (BERMUDA) LIMITED,
20     FAIRFIELD GREENWICH ADVISORS, L.L.C., DANIEL LIPTON, ROBERT
21     BLUM, GREGORY BOWES, FAIRFIELD RISK SERVICES LTD., FAIRFIELD
22      GREENWICH LIMITED, A CAYMAN ISLAND COMPANY, FAIRFIELD
23       GREENWICH GROUP, FAIRFIELD GREENWICH (BERMUDA) LTD., 
24
25                        Defendants‐Appellees,
26
27                                  v.
28
29     CITCO FUND SERVICES (EUROPE) B.V., PRICEWATERHOUSECOOPERS
30   L.L.P., CITCO FUND SERVICES (BERMUDA) LIMITED, THE CITCO GROUP
31     LIMITED, CITCO BANK NEDERLAND N.V. DUBLIN BRANCH, CITCO




                                    3
                                                                                   No. 13‐1642‐cv 




 1   CANADA INC., PRICEWATERHOUSECOOPERS ACCOUNTANTS N.V., CITGO
 2                       GLOBAL CUSTODY N.V., 
 3
 4                                   Defendants‐Appellants,
 5
 6                                                 v.
 7
 8      1‐20 JOHN DOES, BRIAN FRANCOUER, PRICEWATERHOUSECOOPERS
 9    BERMUDA, IAN PILGRIM, PRICEWATERHOUSECOOPERS ACCOUNTANTS
10   NETHERLANDS N.V., LION  FAIRFIELD CAPITAL MANAGEMENT LIMITED,
11     CARLOS GADALA‐MARIA, RAUL MAS, ROBERT FRIEDMAN, RODOLFO
12    PAGES, JOHN G. DUTKOWSKI, LUISA SERENA, MIGUEL CALVO,SAMUEL
13     PERRUCHOUD, EFG CAPITAL INTERNATIONAL CORP., MATTHEW C.
14     BROWN, GLOBEOP FINANCIAL SERVICES LLC., GREENWICH SENTRY,
15        L.P., FAIRFIELD SENTRY LIMITED, PRICEWATERHOUSECOOPERS
16      INTERNATIONAL LIMITED, PRICEWATERHOUSECOOPERS LLP (US),
17        PRICEWATERHOUSECOOPERS LLP CHARTERED ACCOUNTANTS,
18    FAIRFIELD INTERNATIONAL MANAGERS, INC., STANDARD CHARTERED
19   PLC, AMERICAN EXPRESS BANK LTD, STANDARD CHARTERED PRIVATE
20     BANK, STANDARD CHARTERED BANK INTERNATIONAL (AMERICAS)
21   LIMITED, STANDARD CHARTERED BANK, STANDARD CHARTERED BANK
22    INTERNATIONAL (AMERICAS) LIMITED, FAIRFIELD GREENWICH CORP., 
23
24                                          Defendants.1
25
26                                            ________
27




         1 The Clerk of Court is respectfully directed to amend the official caption in this case to
     conform with the caption above
                                     .




                                                   4
                                                                    No. 13‐1642‐cv 




 1                Appeal from the United States District Court
 2                  for the Southern District of New York.
 3                  No. 9‐CV‐118 ― Victor Marrero, Judge.
 4                                 ________
 5
 6                         ARGUED: NOVEMBER 22, 2013
 7                           DECIDED: JUNE 26, 2014
 8                                 ________
 9
10              Before: JACOBS, PARKER, AND CHIN, Circuit Judges.
11                                 ________

12          An appeal from a judgment of the United States District Court
13   for  the  Southern  District  of  New  York  (Marrero,  J.)  approving  the
14   settlement  of  putative  class  action  securities  claims  against  certain
15   defendants  over  the  objections  of  non‐settling  defendants. 
16   Dismissed.

17                                    ________

18                       DAVID A. BARRETT (HOWARD L. VICKERY, II,
19                       STUART H. SINGER, CARLOS SIRES, SASHI BACH
20                       BORUCHOW, Boies, Schiller & Flexner LLP; ROBERT
21                       C. FINKEL, JAMES A. HARROD, Wolf Popper LLP;
22                       CHRISTOPHER LOVELL, VICTOR E. STEWART, Lovell
23                       Stewart Halebian Jacobson LLP, on the brief),
24                       Boies, Schiller & Flexner LLP, New York, NY, for
25                       Plaintiffs‐Appellees.

26                       MARK G. CUNHA, Simpson Thacher & Bartlett
27                       LLP, New York, NY, for Defendants‐Appellees.




                                          5
                                                                                   No. 13‐1642‐cv 




 1                            CHRISTOPHER LANDAU (TIMOTHY A. DUFFY, EMILY
 2                            P. HUGHES, Kirkland & Ellis LLP; WILLIAM R.
 3                            MAGUIRE, SARAH L. CAVE, Hughes Hubbard &
 4                            Reed LLP; WALTER RIEMAN, Paul, Weiss, Rifkind,
 5                            Wharton & Garrison LLP, on the brief) Kirkland &
 6                            Ellis LLP, Washington, DC, for Defendants‐
 7                            Appellants.

 8                                            ________

 9   BARRINGTON D. PARKER, Circuit Judge:

10          This  appeal  requires  us  once  again  to  grapple  with  the
11   aftermath  of  the  Ponzi  scheme  run  by  Bernard  L.  Madoff. 
12   Defendants‐Appellants  PricewaterhouseCoopers  and  Citco 2 
13   (collectively,  the  “Non‐Settling  Defendants”)  seek  to  overturn  a
14   partial final judgment entered in the United States District Court for
15   the  Southern  District  of  New  York  (Marrero,  J.)  approving  the
16   settlement of certain putative class action claims.  The settled claims
17   were brought by Plaintiffs‐Appellees (the “Investor Plaintiffs”) who
18   were  individual  and  institutional  investors  in  so‐called  Madoff
19   feeder  funds  managed  by  the  Fairfield  Greenwich  Group.3    The
20   claims  were  brought  against  the  Group  as  well  as  its  directors  and


         2
           “PricewaterhouseCoopers”  consists  of  defendants  PricewaterhouseCoopers  LLP
     [Canada] and PricewaterhouseCoopers Accountants Netherlands N.V.   “Citco” consists of
     defendants Citco Fund Services (Europe) B.V., Citco (Canada) Inc., Citco Bank Nederland
     N.V. Dublin Branch, Citco Global Custody N.V., Citco Fund Services (Bermuda) Ltd., and
     The Citco Group Limited. 
         3
            The  Fairfield  Greenwich  Group  includes  funds  managed  by  Fairfield  Greenwich
     (Bermuda)  Limited,  Fairfield  Greenwich  Advisors,  L.L.C.,  Fairfield  Risk  Services  LTD.,
     Fairfield Greenwich Limited, Fairfield Greenwich Group, Fairfield Greenwich (Bermuda)
     LTD.




                                                   6
                                                                    No. 13‐1642‐cv 




 1   officers  (collectively,  the  “Fairfield  Greenwich  Defendants”  or  the
 2   “Settling Defendants”). 

 3          The  Non‐Settling  Defendants  challenge  one  particular
 4   provision  in  the  settlement  agreement  that  provides  that  investors
 5   who  file  claims  under  the  settlement  submit  to  the  district  court’s
 6   jurisdiction  for  the  sole  purpose  of  participating  in  the  settlement
 7   and  not  for  any  other  purpose.    The  Non‐Settling  Defendants
 8   contend  that  the  district  court  erred  in  approving  this  provision
 9   because  district  courts  cannot  permit  litigants  to  agree  to  insulate
10   themselves  from  personal  jurisdiction  if  it  would  otherwise  be
11   created as a result of the settlement. 

12          In  response,  the  Investor  Plaintiffs  contend,  among  other
13   things, that the Non‐Settling Defendants lack standing to lodge this
14   objection.    The  Non‐Settling  Defendants  counter  that  they  have
15   standing because the provision in question prejudices their rights to
16   assert that participation in the settlement should bar or limit investor
17   claims against them in other litigation.  Because we conclude that the
18   Non‐Settling  Defendants  do  not  have  standing  to  challenge  the
19   settlement, we dismiss the appeal.

20                                        I. 

21         Plaintiffs‐Appellees  invested  money  in  funds  sponsored  and
22   managed by the Fairfield Greenwich Group, which in turn invested
23   substantially  all  of  its  assets  with  Bernard  L.  Madoff  Investment
24   Securities LLC.  After discovering that their investments were lost as
25   a result of Madoff’s fraudulent scheme, Investor Plaintiffs brought a
26   putative  class  action  asserting  federal  securities  and  state  common
27   law claims against the Fairfield Greenwich Defendants, their outside
28   public  accountants,  PricewaterhouseCoopers,  and  Citco  and




                                          7
                                                                                         No. 13‐1642‐cv 




 1   GlobeOp  Financial  Services,  LLC,4  which  provided  various
 2   professional services to the funds.  In addition to restitution of the $5
 3   billion Investor Plaintiffs alleged that they, as a class lost, as a result
 4   of Madoff’s fraudulent scheme, the complaint sought consequential
 5   and  punitive  damages  as  well  as  disgorgement  of  profits
 6   purportedly obtained by the defendants.  

 7         Following  protracted  motion  practice,5  the  Investor  Plaintiffs
 8   and  the  Fairfield  Greenwich  Defendants  engaged  in  settlement
 9   negotiations  and  in  November  2012  moved  for  the  preliminary
10   approval  of  a  settlement  they  had  reached.    The  settlement
11   purported  to  resolve  all  claims  between  the  Investor  Plaintiffs  and
12   the Fairfield Greenwich Defendants. 

13          As  Plaintiffs’  motion  for  class  certification  had  not  been
14   adjudicated,6  the  proposed  preliminary  approval  order  defined  a
15   settlement  class  (the  “Settlement  Class”)7  and  provided  that  its
16   members  had  the  right  to  request  exclusion  from  the  class.    The
         4
           Defendant GlobeOp Financial Services, LLC has entered into its own settlement with
     Plaintiffs.  See Dist Ct. No. 09‐118, Dkt. 1232.
         5
            See, e.g., Anwar v. Fairfield Greenwich Ltd., 728 F. Supp. 2d 354 (S.D.N.Y. 2010); Anwar v.
     Fairfield Greenwich Ltd., 728 F. Supp. 2d 372 (S.D.N.Y. 2010).
         6
            In February 2013, the district court granted in part and denied in part Plaintiffs’ motion
     for class certification, excluding from the class investors in 25 countries, which it found had
     not  been  shown  likely  to  give  preclusive  effect  to  an  opt‐out  class  judgment.    Anwar  v.
     Fairfield Greenwich Ltd., 289 F.R.D. 105, 121 (S.D.N.Y. 2013).  This court recently vacated the
     class certification order as to claims against the Non‐Settling Defendants and remanded for
     further findings on the Rule 23 requirements as they pertain to the claims asserted against
     each of the Non‐Settling Defendants.  See Anwar v. Fairfield Greenwich Ltd., Nos. 13‐2340, 13‐
     2345, 2014 U.S. App. LEXIS 11515 (June 19, 2014).
         7
            The  Settlement  Class  was  defined  principally  as  “all  Persons  who  were  Beneficial
     Owners  of  shares or limited partnership interests in the Funds as of December 10, 2008
     (whether as holders of record or traceable to a shareholder or limited partner account of
     record) and who suffered a Net Loss of principal invested in the Funds.”  See Joint App’x
     273.  




                                                       8
                                                                 No. 13‐1642‐cv 




 1   proposed  order  also  provided  that  those  investors  who  wished  to
 2   remain in the class could file proofs of claim in order to share in the
 3   distribution of the settlement proceeds. 

 4          Paragraph  17  of  the  proposed  order  further  provided  that
 5   Settlement  Class  members  who  filed  proofs  of  claim  would  submit
 6   to the district court’s jurisdiction as follows:

 7         Any Settlement Class Member who submits a Request for 
 8         Exclusion or a Proof of Claim thereby submits to the 
 9         jurisdiction of the Court with respect to the subject matter 
10         thereof and all determinations made by the Court thereon. 

11   Joint App’x 311 ¶ 17. 

12          Following the filing of the motion for preliminary approval of
13   the  settlement,  the  putative  class  representatives  were  approached
14   by  several  putative  Settlement  Class  members  who  expressed
15   concern that, as foreign individuals and entities, participation in the
16   Settlement  Class  could  subject  them  to  clawback  actions  in  United
17   States  courts  by  Irving  Picard,  the  SIPC  Trustee  for  Bernard  L.
18   Madoff  Investment  Securities,  LLC,  and  Kenneth  Krys,  the  court‐
19   appointed  Liquidator  of  Fairfield  Sentry  Ltd.,  seeking  to  recover
20   monies  they  may  have  directly  or  indirectly  received  through  the
21   Fairfield  Greenwich  Group  from  Madoff.    In  response  to  these
22   concerns,  on  the  eve  of  the  preliminary  approval  hearing,  the
23   settling parties submitted an amended proposed order purporting to
24   limit the district court’s jurisdiction over Settlement Class members. 
25   Paragraph  17  of  the  preliminary  approval  order  was  amended  to
26   state in relevant part: 

27         [A]ny Settlement Class Member who submits a Proof of 
28         Claim thereby submits to the jurisdiction of this Court with 




                                         9
                                                                       No. 13‐1642‐cv 




 1          respect only to the subject matter of such Proof of Claim and 
 2          all determinations made by this Court thereon and shall not 
 3          be deemed to have submitted to the jurisdiction of this Court 
 4          or of any court in the United States for any other matter on 
 5          account of such submission. 

 6   Joint App’x 415 ¶ 17 (emphasis added).

 7          At  the  hearing,  the  Non‐Settling  Defendants  objected  to  the
 8   amended  language  on  the  ground  that  class  members  who
 9   submitted  to  the  court’s  jurisdiction  in  order  to  accept  the  terms  of
10   the settlement could not, at the same time, be permitted to limit the
11   legal  consequences  of  doing  so.    The  Non‐Settling  Defendants
12   contended that they were currently facing claims in litigation in the
13   Netherlands  and  were  entitled  to  argue  that  any  entity  that
14   participated in the New York settlement could not pursue claims in
15   any  other  jurisdiction.    The  district  court  overruled  the  objections
16   and approved the amended preliminary settlement order.  

17          Following the end of the notice period, the Investor Plaintiffs
18   moved  for  final  approval  of  the  settlement.    Over  the  objections  of
19   the  Non‐Settling  Defendants,  the  district  court  entered  the  final
20   order  approving  the  settlement  and  entering  partial  final  judgment
21   with  respect  to  Investor  Plaintiffs’  claims  against  the  Fairfield
22   Greenwich  Defendants  (the  “Final  Order”).    Paragraph  28  of  the 
23   Final  Order  contained  language  identical  to  paragraph  17  of  the
24   amended  preliminary  order  providing  that  Settlement  Class
25   members who submit proofs of claim only submit to the jurisdiction
26   of the district court with respect to the subject matter of the proof of
27   claim.  Special App’x 13.  This appeal followed.




                                           10
                                                                       No. 13‐1642‐cv 




 1                                         II. 

 2          Plaintiffs  contend  that  the  Non‐Settling  Defendants  do  not
 3   have standing to appeal the Final Order.  The question of standing is
 4   a “threshold determinant[ ] of the propriety of judicial intervention.” 
 5   Warth  v.  Seldin,  422  U.S.  490,  518  (1975).    Although  we  generally
 6   review  a  district  court’s  approval  of  a  settlement  for  abuse  of
 7   discretion, McReynolds v. Richards‐Cantave, 588 F.3d 790, 800 (2d Cir.
 8   2009),  we  review  de  novo  the  issue  of  whether  the  Non‐Settling
 9   Defendants  have  standing  to  bring  this  appeal,  see  Denney  v.
10   Deutsche  Bank  AG,  443  F.3d  253,  262  (2d  Cir.  2006);  Shain  v.  Ellison,
11   356 F.3d 211, 214 (2d Cir. 2004).  

12          Over  the  years,  the  Supreme  Court  has  articulated  the
13   standard  by  which  the  “irreducible  constitutional  minimum  of
14   standing”  is  established.    Lexmark  Intʹl,  Inc.  v.  Static  Control
15   Components, Inc., 572 U. S. ___, 134 S. Ct. 1377, 1386 (2014) (quoting
16   Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)).  A party must
17   have  suffered  an  injury‐in‐fact,  that  is,  the  invasion  of  a  “legally
18   protected interest” in a manner that is “concrete and particularized”
19   and “actual or imminent, not conjectural or hypothetical.”  Lujan, 504
20   U. S. at 560 (internal quotation marks omitted).  Moreover, the injury
21   must  be  “fairly  traceable”  to  the  alleged  conduct  and  it  must  be
22   likely that the injury will be redressed by a favorable decision.  Id. at
23   560‐61.

24         The  standing  requirements  ensure  that  judicial  resources  are
25   “devoted  to  those  disputes  in  which  the  parties  have  a  concrete
26   stake.”  Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S.
27   167, 191 (2000).  Consequently, we have observed that a non‐settling
28   defendant  generally  lacks  standing  to  object  to  a  court  order
29   approving  a  partial  settlement  because  a  non‐settling  defendant  is




                                            11
                                                                         No. 13‐1642‐cv 




 1   ordinarily  not  affected  by  such  a  settlement.    Zupnick    v.  Fogel,  989
 2   F.2d  93,  98  (2d  Cir.  1993).    This  rule  advances  the  policy  of
 3   encouraging  the  voluntary  settlement  of  lawsuits.    See  id.;  Waller  v.
 4   Fin. Corp. of Am., 828 F.2d 579, 583 (9th Cir. 1987).  

 5          However,  there  is  a  recognized  exception  to  this  general  rule
 6   which  permits  a  non‐settling  defendant  to  object  where  it  can
 7   demonstrate  that  it  will  sustain  some  formal  legal  prejudice  as  a
 8   result  of  the  settlement.    Zupnik,  989  F.2d  at  98;  see  also  Smith  v.
 9   Arthur  Andersen  LLP,  421  F.3d  989,  998  (9th  Cir.  2005);  Weinman  v.
10   Fid. Capital Appreciation Fund (In re Integra Realty Res., Inc.), 262 F.3d
11   1089, 1102 (10th Cir. 2001); In re Vitamins Antitrust Class Actions, 215
12   F.3d  26,  31  (D.C.  Cir.  2000);  Eichenholtz  v.  Brennan,  52  F.3d  478,  482
13   (3d  Cir.  1995);  Agretti  v.  ANR  Freight  Sys.,  Inc.,  982  F.2d  242,  247‐48
14   (7th Cir. 1992).

15          The Non‐Settling Defendants contend that paragraph 28 of the
16   Final  Order  causes  them  such  prejudice  because  it  “effectively  strips
17   them  of  defenses  against  the  settling  plaintiffs  in  other  fora,
18   including  defenses  based  on  duplicative  litigation  and  preclusion.” 
19   Brief of Defendants‐Appellants (“App. Br”) at 11 (emphasis added). 
20   This allegation, however, does not rise to the required level of formal
21   legal prejudice necessary for standing.  That level exists only in those
22   rare  circumstances  when,  for  example,  the  settlement  agreement
23   formally strips a non‐settling party of a legal claim or cause of action,
24   such as a cross‐claim for contribution or indemnification, invalidates
25   a non‐settling party’s contract rights, or the right to present relevant
26   evidence at a trial.  See Denney, 443 F.3d at 273 (reviewing challenge
27   where  settlement  included  a  bar  order  prohibiting  claims  against
28   settling defendants); Gerber v. MTC Elec. Techs. Co., Ltd., 329 F.3d 297,
29   305  (2d.  Cir.  2003);  see  also  Alumax  Mill  Prods.,  Inc.  v.  Congress  Fin.
30   Corp.,  912  F.2d  996,  1002  (8th  Cir.  1990)  (finding  standing  where




                                             12
                                                                       No. 13‐1642‐cv 




 1   settlement  dismissed  cross‐claims  with  prejudice);  Dunn  v.  Sears,
 2   Roebuck  &  Co.,  639  F.2d  1171,  1173–74  (5th  Cir.  1981)  (reviewing
 3   challenge where settlement made potential witnesses unavailable to
 4   remaining defendants).

 5          Nothing  in  the  Final  Order  precludes  the  Non‐Settling
 6   Defendants  from  asserting  in  the  district  court  or  in  other  litigation
 7   any  claims  or  defenses  that  may  be  available  to  them.    Similarly,
 8   nothing in that order requires that they forbear from asserting in the
 9   Dutch proceedings, or in any future proceedings in other courts, that
10   participation  in  the  settlement  approved  by  the  district  court  bars
11   subsequent  or  parallel  proceedings.    See  Zupnick,  989  F.2d  at  98‐99
12   (expressing  skepticism  that  non‐settling  defendants  claims  were
13   foreclosed  where  the  stipulations  of  settlement  purported  to
14   extinguish “any and all claims . . . that have been, could have been,
15   or  in  the  future  might  be  asserted”  by  non–settling  defendants,
16   because  the  agreements  were  not  binding  on  them).    The  Non‐
17   Settling Defendants implicitly concede as much stating: “Paragraph
18   28  undercuts  that  argument,  as  well  as  appellants’  ability  to  invoke
19   preclusion defenses in the Dutch actions (or any other actions) based
20   on the outcome of this case.”  App. Br. at 13 (emphasis added).  It is
21   not,  however,  sufficient  for  the  Non‐Settling  Defendants  to  show
22   that  they  were  somehow  “undercut”  through  the  loss  of  some
23   practical or strategic advantage.  As we have stated, to succeed they
24   must show formal legal prejudice.  They have not done so.

25          Finally,  we  note  that  the  Non‐Settling  Defendants  have
26   already invoked the “preclusion defenses” in the Dutch proceedings. 
27   To  us,  that  is  a  significant  demonstration  that  nothing  in  the  Final
28   Order  prevents  or  limits  them  from  continuing  to  assert  that
29   Settlement  Class  members’  participation  in  the  settlement  bars,
30   limits,  or  otherwise  impacts  claims  against  them  in  other




                                           13
                                                                      No. 13‐1642‐cv 




 1   jurisdictions.    Moreover,  in  any  proceedings  to  which  they  are
 2   proper  parties,  the  Non‐Settling  Defendants  are  free  to  argue  that
 3   paragraph 28 of the Final Order is invalid and lacks preclusive effect
 4   against them.  

 5           In reaching this result, we join our sister courts in holding that
 6   a  settlement  which  does  not  prevent  the  later  assertion  of  a  non‐
 7   settling  party’s  claims  (although  it  may  spawn  additional  litigation
 8   to  vindicate  such  claims),  does  not  cause  the  non‐settling  party
 9   “formal”  legal  prejudice.    See,  e.g.,  Agretti,  982  F.2d  at  247‐48
10   (concluding  that  a  party  did  not  have  standing  to  challenge  a
11   settlement agreement in which a co‐defendant agreed to declare the
12   contract  void  because  the  non‐settling  party  retained  the  right  to
13   assert  that  the  contract  was  valid  and  enforceable,  despite  the
14   obvious  practical  burden  of  having  its  contractual  partner  disavow
15   the contract); New Mexico ex rel. Energy & Minerals Dep’t v. U.S. Dep’t
16   of  Interior,  820  F.2d  441,  444‐45  (D.C.  Cir.  1987)  (holding  that  the
17   Navajo  Tribe’s  challenge  to  a  provision  of  a  settlement  which
18   purported  to  clarify  the  Secretary’s  position  on  whether  allotments
19   to  individual  Indians  of  lands  which  lie  outside  the  undisputed
20   boundaries  of  the  Navajo  Reservation  were  “Indian  lands”  was
21   properly  dismissed  because  the  Tribe  was  not  bound  by  the
22   settlement  and  the  Tribe  could  raise  their  legal  objections  in
23   subsequent litigation).

24          For  these  reasons,  we  conclude  that  the  Non‐Settling
25   Defendants do not have standing to object to the settlement.  In view
26   of  this  conclusion,  we  decline  to  address  the  remaining  issues
27   argued on appeal.

28                                 CONCLUSION

29          We dismiss the appeal for lack of standing.




                                           14